DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 32-35 in the reply filed on June 29, 2022 is acknowledged.
Claims 5-8, 45-46 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2022.

Specification - Objection
The abstract of the disclosure is objected to because the abstract includes legal terminology that should not be included in the abstract.  The abstract is also not specific.  In the first sentence the phrase “provides a novel technology”. Novelty is a legal determination or conclusion and is a legal phrase.  The abstract does not provide a brief summary of the invention and instead only generally refers to primer design. Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 18-20 of U.S. Patent No. 10480030 (‘030 patent) in view of Tillib et al. (Curr Opin, 2001, 12:53-58).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the ‘030 patent cover very similar subject matter and very similar interactions between a first and second oligonucleotide.  Both the instant claims and the claims of the ‘030 patent include oligonucleotides which include a primer oligonucleotide and a fixer polynucleotide.  The primary difference between the instant claims and the ‘030 patent is found in the limitation in the ‘030 patent which includes a blocking group on the 3’ end of the second polynucleotide (F).  This limitation is rendered obvious by Tillib.  Tillib teaches a primer is made active with the removal of a 3’ blocking group (p. 56, col. 1). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of the instant claims to include a 3’ blocking group as taught by Tillib to arrive at the claimed invention with a reasonable expectation for success. While the instant claims do not mention a blocking group, the inclusion of blocking groups is well known in the art and as noted by Tillib “inactive primer is made active by the enzymatic removal of a 3′-blocking group and allele-specific primer extension of the activated inner immobilised primer, hybridised with DNA, is carried out. The final analysis of the extended immobilised primers involves their hybridisation with fluorescently labelled oligonucleotide probes” (p. 56, col. 1).  Therefore, one of ordinary skill in the art at the time the invention was made would adjusted the teachings of the instant claims to include a 3’ blocking group as taught by Tillib to arrive at the claimed invention with a reasonable expectation for success.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3 and 32-35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brown et al. (US PgPub 20020119533; August 2002).
With regard to claim 1, Brown teaches a polynucleotide primer combination comprising a first polynucleotide and a second polynucleotide, the first polynucleotide (P) comprising a first domain (Pa) having a sequence that is complementary to a first target polynucleotide region (Ti) and a second domain (Pc) comprising a unique polynucleotide sequence, and the second polynucleotide (F) comprising a first domain (Fb) having a sequence that is complementary to a second target polynucleotide region (T2) and a second domain (Fd) comprising a polynucleotide sequence sufficiently complementary to Pc such that Pc and Fd will hybridize under appropriate conditions, wherein the target polynucleotide has a secondary structure that is denatured by hybridization of Fb to the target polynucleotide (At Figure 1A and 1B and paragraph 25, Brown teaches various formulations and orientations of an anchored oligonucleotide, which corresponds to the fixer (F) oligonucleotide of the instant claims and one or more reverse primers which correspond to the primer (P) of the claims).  
With regard to claim 2, Brown teaches a polynucleotide primer combination of claim 1 wherein the secondary structure of the target polynucleotide inhibits polymerase extension of the target polynucleotide in the absence of F (paragraph 7 and 25, where Brown teaches the main distinguishable feature of the anchor oligonucleotide is that the oligonucleotide cannot prime DNA synthesis. Specifically, Brown teaches “anchors can have any nucleic acid chemistry (modified bases and/or linkages) which are not substrates for reverse transcriptases or DNA polymerases, and/or do not contain a chemical group such as a 3′-OH group, which is capable of priming DNA synthesis”).  
With regard to claim 3, Brown teaches a polynucleotide primer combination of claim 1 wherein the P and/or F further comprise a modified nucleic acid (paragraph 7 and 26, where the anchor oligonucleotide “comprises one or more modified backbone linkages”).
With regard to claim 32, Brown teaches a polynucleotide primer combination of claim 1 wherein Pa is from about 5 bases in length to about 30 bases in length, about 5 bases in length to about 20 bases in length, about 5 bases in length to about 15 bases in length, about 5 bases in length to about 10 bases in length, about 5 bases in length to about 8 bases in length (paragraph 7, where both the anchor and the primer are between 6 and 24 bases in length).  
With regard to claim 33, Brown teaches a polynucleotide primer combination of claim 1 wherein Pc is from about 5 bases in length to about 200 bases in length, about 5 bases in length to about 150 bases in length, about 5 bases in length to about 100 bases in length, about 5 bases in length to about 50 bases in length, about 5 bases in length to about 45 bases in length, about 5 bases in length to about 40 bases in length, about 5 bases in length to about 35 bases in length, about 5 bases in length to about 30 bases in length, about 5 bases in length to about 25 bases in length, about 5 bases in length to about 20 bases in length, about 5 bases in length to about 15 bases in length, about 10 to about 50 bases in length, about 10 bases in length to about 45 bases in length, about 10 bases in length to about 40 bases in length, about 10 bases in length to about 35 bases in length, about 10 bases in length to about 30 bases in length, about 10 bases in    length to about 25 bases in length, about 10 bases in length to about 20 bases in length, or about 10 bases in length to about 15 bases in length (paragraph 7, where both the anchor and the primer are between 6 and 24 bases in length).  
With regard to claim 34, Brown teaches a polynucleotide primer combination of claim 1 wherein Fb is from about 10 bases in length to about 5000 bases in length, about 10 bases in length to about 4000 bases in length, about 10 bases in length to about 3000 bases in length, about 10 bases in length to about 2000 bases in length, about 10 bases in length to about 1000 bases in length, about 10 bases in length to about 500 bases in length, about 10 bases in length to about 250 bases in length, about 10 bases in length to about 200 bases in length, about 10 bases in length to about 150 bases in length, about 10 bases in length to about 100 bases in length, about 10 bases in length to about 95 bases in length, about 10 bases in length to about 90 bases in length, about 10 bases in length to about 85 bases in length, about 10 bases in length to about 80 bases in length, about 10 bases in length to about 75 bases in length, about 10 bases in length to about 70 bases in length, about 10 bases in length to about 65 bases in length, about 10 bases in length to about 60 bases in length, about 10 bases in length to about 55 bases in length, about 10 bases in length to about 50 bases in length, about 10 bases in length to about 45 bases in length, about 10 bases in length to about 40 bases in length, about 10 bases in length to about 35 bases in length, about 10 bases in length to about 30 bases in length, or about 10 bases in length to about 100 bases in length (paragraph 7, where both the anchor and the primer are between 6 and 24 bases in length).  
With regard to claim 35, Brown teaches a polynucleotide primer combination of claim 1 wherein Fd is from about 5 bases in length to about 200 bases in length, about 5 bases in length to about 150 bases in length, about 5 bases in length to about 100 bases in length, about 5 bases in length to about 50 bases in length, about 5 bases in length to about 45 bases in length, about 5 bases in length to about 40 bases in length, about 5 bases in length to about 35 bases in length, about 5 bases in length to about 30 bases in length, about 5 bases in length to about 25 bases in length, about 5 bases in length to about 20 bases in length, about 5 bases in length to about 15 bases in length, about 10 to about 50 bases in length, about 10 bases in length to about 45 bases in length, about 10 bases in length to about 40 bases in length, about 10 bases in length to about 35 bases in length, about 10 bases in length to about 30 bases in length, about 10 bases in length to about 25 bases in length, about 10 bases in length to about 20 bases in length, or about 10 bases in length to about 15 bases in length (paragraph 7, where both the anchor and the primer are between 6 and 24 bases in length).

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM